Citation Nr: 0602827	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C. § 1151  for additional disability, claimed to be the 
result of Department of Veterans Affairs (VA) medical 
treatment in April 1996.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to October 
1977, and from May 1983 to June 1994.

This appeal comes to the Board of Veterans Appeals (Board) 
from a January 2003 rating decision of the VA Regional Office 
(RO) in Chicago, Illinois, which denied benefits under 38 
U.S.C. § 1151 for stomach muscle dysfunction and 
pancreatitis, claimed to be the result of April 1996 
treatment at the Hines VA Medical Center (VAMC).  In January 
2004, the veteran indicated disagreement with the RO's 
decision.  After being issued a statement of the case in 
March 2004, the veteran perfected his appeal by means of his 
submission of a substantive appeal (VA Form 9) in May 2004.

On his May 2004 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  In December 
2004, however, the veteran withdrew his hearing request.  See 
38 C.F.R. § 20.702(e) (2005).  Thus, the Board will proceed 
with consideration of the appeal, based on the evidence of 
record.  


FINDINGS OF FACT

1.  In April 1996 at the Hines VAMC, the veteran underwent a 
cholecystectomy, appendectomy, and retrieval of a retained 
common bile duct stone.  Post-operative complications 
included post endoscopic retrograde cholangiopancreatography 
pancreatitis and an incisional subcutaneous abscess. 

2.  The competent medical evidence of record indicates that 
the only current residual of the April 1996 VA treatment is 
an abdominal scar, without muscle wall injury or dysfunction, 
and that such condition did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, nor is the 
condition the result of an event that was not reasonable 
foreseeable.  


CONCLUSION OF LAW

The veteran is not entitled to VA benefits based on 
additional disability claimed as a result of medical 
treatment provided by VA in April 1996.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C. § 1151.  In substance, he contends 
that as a result of April 1996 surgical procedures performed 
at the Hines VAMC, he has a large scar on his upper torso, as 
well as severed nerves that affect the movement of his 
stomach muscles.  He also claims that his pancreas and bile 
ducts were "nipped by the laser" during surgery.  Finally, 
he claims that since his surgery, he experiences bloating 
after eating.  The veteran alleges that improper care by VA 
in April 1996 caused these additional disabilities.  

In the interest of clarity, the Board will initially discuss  
certain preliminary matters.  The Board will then address the  
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  

In March 2002, the RO sent the veteran a VCAA letter which 
advised him of the evidence needed to substantiate a claim 
for benefits under 38 U.S.C.A. § 1151.  For example, he was 
advised that in order to establish entitlement to benefits 
under 38 U.S.C.A. § 1151, the evidence must show a current 
disability due to faulty care furnished by VA or due to an 
unforeseen event that occurred during VA care.  

The March 2002 VCAA letter also advised the veteran what part 
of the evidence he was responsible for providing and what 
part of the evidence VA would obtain on his behalf.  For 
example, he was advised that VA would obtain records from 
Federal agencies as well as a medical opinion, whereas he was 
required to submit or identify private medical records in 
support of his claim.  Finally, the March 2002 letter advised 
the veteran to "tell us about any additional information or 
evidence you want us to try to get for you."  

In short, the Board finds that the record on appeal indicates 
that the veteran received appropriate notice under 38 
U.S.C.A. § 5103.  The veteran has not argued otherwise.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes the veteran's service medical records, 
post-service VA medical records, and a November 2002 VA 
medical examination report.  The veteran has not identified 
any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.

Under that regulation, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such treatment has stopped.  
VA considers each involved body part or system separately.  
38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  38 C.F.R. § 3.361(d).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).  

Factual background

A review of the record reveals that in March 1996, the 
veteran reported to the Hines VAMC with complaints of a three 
week history of intermittent abdominal pain.  He was 
hospitalized for observation.  An ultrasound was performed 
and revealed cholelithiasis.  The veteran underwent surgery 
in April 1996 for removal of the gallbladder.  During the 
surgery, a retrocecal ruptured appendix was noted by the 
surgeon and an appendectomy was also performed, as well as a 
prophylactic open cholecystectomy.  

Post-operatively, the veteran became jaundiced; a retained 
common duct stone was suspected.  Thereafter, the veteran 
underwent an endoscopic retrograde cholangiopancreatography 
(ERCP) which confirmed the common duct stone.  
A papillotomy was performed and the stone was removed.  The 
veteran defervesced and his jaundiced resolved.

The veteran developed post-ERCP pancreatitis for which he was 
given IV fluids.  The condition gradually resolved.  
Approximately 10 days later, the veteran developed a fever, 
and a CT scan revealed a subcutaneous abscess along the site 
of the right subcostal incision.  The incision was opened and 
the purulent drainage was removed.  The wound was left open 
and packed.  The veteran had no further difficulties and was 
discharged later that month in good condition.  

Subsequent VA clinical records show that at April and May 
1996 follow-up appointments, the veteran's wound was healing 
well and no complaints were noted.  

In March 2001, the veteran submitted a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151.  He claimed that 
as a result of March and April 1996 medical treatment at the 
Hines VAMC, he had a large scar on his upper torso, as well 
as severed nerves that affected the movement of his stomach 
muscles.  He also indicated that his pancreas and bile ducts 
had been "nipped by the laser" during surgery.  He also 
indicated that since his surgery, he experienced bloating 
after eating.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 2002.  The examiner reviewed 
the veteran's medical history, including the March and April 
1996 hospitalization records.  The veteran acknowledged that 
he recovered well after the April 1996 surgery and had had no 
significant problems or complaints other than mild peri-
incisional numbness, which had improved over the years.  The 
veteran also noted that when he performed abdominal crunches, 
he felt as if his right upper quadrant muscles did not work 
as strongly as the muscles on the left side.  Finally, the 
veteran reported bloating after eating certain foods, 
although he denied associated symptoms such as belching, 
nausea, vomiting, or diarrhea.  

After examining the veteran and reviewing his claims folder, 
the examiner diagnosed gallstones requiring cholecystectomy 
and postoperative retained common bile duct stone retrieval 
with complication, including post endoscopic retrograde 
cholangiopancreatography pancreatitis - resolved without 
residuals.  Also diagnosed was a perforated appendix, 
requiring appendectomy, discovered incidentally at 
cholecystectomy - recovered without residuals.  Finally, the 
examiner diagnosed incisional subcutaneous abscess 
postoperatively, requiring drainage and healing by secondary 
intention with residual asymmetry of the abdominal 
subcutaneous pat and skin due to scar, without muscle wall 
injury or dysfunction.  

The examiner concluded that the veteran's abdominal scar was 
the only residual of the 1996 surgery and that it was not at 
least as likely as not that such additional disability 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, nor was the disability the result of an event that was 
not reasonably foreseeable.  The examiner explained that 
scars were common following surgical procedures and that 
cutting fine superficial nerves was common and that abscesses 
were a known complication of surgical procedures.  

Analysis

As set forth above, in order to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, the evidence must show (1) 
that the veteran has an additional disability, 
(2) that VA hospitalization, treatment, surgery, or 
examination was the cause of such additional disability, and 
(3) that there was (a) an element of fault on the part of VA 
in providing the treatment [i.e., carelessness, negligence 
and the like] or that the disability resulted from an 
unforeseen event.  

With respect to elements (1) and (2), the most probative 
evidence of record, namely the November 2002 VA medical 
examination report, shows that the only current residual 
caused by the April 1996 VA surgical procedures and post-
operative complications is an abdominal scar.  

The Board assigns the November 2002 VA medical opinion great 
probative weight.  The opinion was rendered by a physician 
who actually examined the veteran and reviewed his claims 
folder, including the reports of the April 1996 VA treatment.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
conclusions of the examiner appear to be congruent with the 
other medical evidence of record which, taken as a whole, 
indicates that although there were some immediate post-
service complications, these appeared to have resolved.  

The only evidence of record which contradicts this medical 
opinion is the opinion of the veteran.  He has argued that he 
has additional disabilities as a result of April 1996 VA 
treatment, including pancreatitis and damaged abdominal 
muscles.  It is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of 
additional disability.

For the reasons set forth above, the Board finds that 
elements (1) and (2) have been met, only with respect to the 
abdominal scar.  

Turning to element (3), the Board must now consider whether 
there has been demonstrated careless, negligence, etc. on the 
part of VA in providing the treatment which caused the 
abdominal scar; or whether the abdominal scar resulted from 
an event which was not reasonably foreseeable.  

The most probative evidence of record, the November 2002 VA 
medical examination report, clearly indicates that the 
veteran's abdominal scar did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, nor is the 
condition the result of an event that was not reasonably 
foreseeable.  In that regard, the examiner explained that 
scars were common following surgical procedures.  Thus, 
neither basis for element (3) has been met.    
  
In summary, for reasons and bases expressed above, the Board 
concludes that benefits under 38 U.S.C.A. § 1151 are not 
warranted.  The evidence shows that the surgical scar, which 
competent medical evidence indicates is the only current 
additional disability resulting from VA surgery, was not the 
result of any fault on the part of VA, nor is such surgical 
scar an event which was not reasonably foreseeable.  The 
benefits sought on appeal are accordingly denied.

Additional comment

The Board wishes to address the veteran's concerns that he 
may develop a disability, which according to him may include 
pancreatic cancer, at some future date as a result of the 
April 1996 medical treatment he received at the Hines VAMC.  
Benefits under 38 U.S.C. § 1151 may not be granted, however, 
based upon speculation that a disability will occur in the 
future.  The Board assures the veteran that should this 
unhappy event occur, he is free to request reopening of his 
claim for benefits under 38 U.S.C. § 1151 at that time.   


ORDER

Entitlement to disability benefits under the provisions of 38 
U.S.C. § 1151for additional disability, claimed to be the 
result of VA medical treatment in April 1996 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


